Springer, C. J.,
dissenting:
The sentencing judge sentenced the three subject convicts to specified terms in jail. As authorized by NRS 211.250' the sentencing judge ordered that there be “no house arrest,” thus requiring, as provided by the statute, that the “convicted prisoners” be “confin[edj in the county . . . jail,” rather than being allowed to serve their sentences at home.
*415NRS 211.250 is very simple and easy to understand. There is no reason to doubt that a sentencing judge has the power, under the statute, to enter an order at any time that the jailer execute the sentence in a manner that confines the prisoners in jail rather than letting them go home. NRS 211.250 places no time limit on the exercise of this power.2
It is curious and a bit disconcerting to witness how the majority has been able to ignore the powers given to sentencing judges under NRS 211.250 to prevent this sentencing judge from carrying out the confined-in-jail option provided for in the statute. It makes no sense to me that a jailer and not the judge would be given the power to decide how prisoners must serve their jail sentences — confined in jail or in the comfort of their own homes.
What is more disconcerting to me than this court’s unsupported and overly restrictive reading of NRS 211.250 is Deputy District Attorney Tufteland’s acting contrary to the position taken by his client, the sentencing judge, and siding with these convicts in their far-fetched claim that the jailer has the power to release them, even though the sentencing judge has ordered otherwise.
The deputy district attorney presents the flimsiest of contrived excuses to justify betraying his client, the sentencing judge. To borrow a word used by the deputy district attorney in arguing against his client’s case and in favor of these convicts, the deputy district attorney’s position is very “creative.” The deputy district attorney goes so far as to argue that once a sentencing judgment is issued under NRS 211.250, the sentencing judge loses the power granted by NRS 211.250 to order that prisoners serve their jail term in jail rather than at home. The deputy district attorney’s successful opposition to his client’s position is at least partially responsible for this court’s clearly incorrect ruling that deprives sentencing judges of their powers under NRS 211.250 to order confinement rather than house arrest.
Deputy District Attorney Tufteland’s argument against his client’s position is that his client somehow lost the power to order confinement once the written sentencing order was issued. This *416is, of course, nonsense. It should be obvious to anyone that (a) NRS 211.250 places no time limits on a sentencing judge’s ordering jail time instead of home time and (b) it is senseless and counterintuitive to say that a jailer’s order of house arrest should be able to override a judge’s order of confinement.
This would be an entirely different case, of course, if it involved a felony sentencing rather than the misdemeanor sentencing covered by NRS 211.250, which relates only to less-than-felony convictions and the critical question of whether prisoners go free or have to suffer imprisonment in “the county or city jail.” Strangely, the majority readily concedes that this court’s sentencing case law does not apply to the misdemeanor sentencing involved here and, particularly, that “ Watkins is inapposite because the rule articulated therein pertains [only] to felony convictions.” This concession should put an end to any controversy relating to a sentencing judge’s power to require in-jail punishment in misdemeanor sentences. Whereas disposition of a felony convict, once in prison, may be entirely within the jurisdiction of the prison warden, NRS 211.250 specifically grants to sentencing judges in misdemeanor cases the power to order that sentences must be served in jail and not at home.
It really does not make any difference; but it is worth noting that although the sentencing judge’s judgment that “corrected a clerical error” was accurately titled an “amended” judgment, his interlineation, “No house arrest” cannot properly be called an “amended judgment.” The interlineation was merely an independent order issued under the powers given by NRS 211.250, powers that have no statutory or case-law time limitations.
The problem with politically correct court decisions is that we have to live with them afterward. I dissent.

 I can envision, for example, a case in which the judge did not, at the time of sentencing, order that the prisoner be kept in confinement. If later, the judge were to learn that the prisoner had violated the terms of “house arrest” and decided, under the powers granted by NRS 211.250, that it was appropriate to “confinell him physically in the county or city jail,” I believe that just about everyone would agree that a sentencing judge would have the power under the statute to take this action. Under today’s decision, however, the sentencing judge loses all control over the sentenced prisoner after the sentencing judgment has been entered, and the jailer, rather than the judge, has total control over how the prisoner will serve the sentencing judge's sentence.